Opinion by
Trexler, J.,
Plaintiff had a policy of insurance in the Fidelity Mutual Aid Association and on December 1, 1901, received in its place a policy in the Fidelity Mutual Life Insurance Co., the consideration for the new policy being the surrender of the old policy and the payment annually in advance for twenty years of the premium of $63.11. The new policy related back to December 1, 1891, and notwithstanding that twenty annual premiums were required, the premium paying period was declared to end on December 1, 1911, ten years after the actual date of the policy. On the same day on which the second policy was issued, the plaintiff signed a certificate of loan in which it was stated that he had borrowed on the policy above referred to the sum of $153 which should be a lien against the policy and should be deducted from the results of the policy at the end of the distribution payment period.
Objection was made to the admission of the above certificate of loan by the defendant as being an attempt to vary the terms of the policy. We see no merit in this ob*373jection. The certificate of loan was a contemporaneous writing which formed part of the contract between the parties. Further objection was made to it that no consideration was shown therefor. The trial judge admitted the paper and the defendant then proceeded to prove consideration but was promptly met with the objection on the part of the plaintiff that the certificate was intelligible, unambiguous and that the consideration of the loan was therein set forth and that the offer to prove consideration was an attempt to modify, alter and change the terms of the written certificate. The court sustained plaintiff’s objection to.this offer and the defendant being barred from further proof rested. The plaintiff then assumed the position which the defendant had perforce abandoned and offered to prove that the certificate of loan signed by the' plaintiff was without consideration. The offer met with the same objection which the plaintiff"had urged and the court consistently sustained it. It is alleged that this was error. We need but in passing refer to the fact that the exclusion of this line of testimony was brought about by plaintiff’s own objection. Apart from this we think the court was right in declining to admit the testimony under the form of the offer as presented by the plaintiff. The certificate of loan contains a direct declaration of money owing and an agreement that the sum shall thereafter be deducted from the value of the policy. The-certificate was an integral part of the transaction and there could be no reason why plaintiff should have signed such a paper without its provisions being binding upon him unless he had been made the victim of fraud. At the trial the above element was not contained in the offer of proof. The plaintiff evidently realizing that this should have been done, seeks to supply his lack by showing that the replication or answer filed in the case alleges fraud. We cannot take this into consideration. The offer should have been made so as in itself to combine the essentials which would make the *374proffered testimony competent. We think the court was right in rejecting it.
The assignments of error are overruled and the judgment is affirmed.